Exhibit 10.1

SIRVA, Inc. Directors Compensation Policy
Established Under the SIRVA, Inc. Omnibus Stock Incentive Plan

Amended and Restated as of December 14, 2006

·                                          Compensation Generally.  For each
full calendar year of participation on the Board of Directors (the “Board”) of
SIRVA, Inc. (the “Company”), an Eligible Director will receive

(i)                                     “Base Compensation” of One Hundred
Thousand Dollars ($100,000) per year, payable quarterly in arrears forty percent
(40%) in cash and sixty percent (60%) in shares of Deferred Stock (as such term
is defined the SIRVA, Inc. Omnibus Stock Incentive Plan (the “Plan”)); and

(ii)                                  “Additional Compensation” of

a.               if such Eligible Director is also the chairperson of the Board,
Four Hundred Thousand Dollars ($400,000) per year, payable as set forth below
quarterly in arrears,

b.              if such Eligible Director is also the Vice Chairperson of the
Board, Two Hundred and Fifty Thousand Dollars ($250,000) per year, payable as
set forth below quarterly in arrears,

c.               if such Eligible Director is also the chairperson of the Audit
Committee, Forty Thousand Dollars ($40,000) per year, payable as set forth below
annually in arrears,

d.              if such Eligible Director is also the chairperson of the Finance
Committee, Fifteen Thousand Dollars ($15,000) per year, payable as set forth
below annually in arrears,

e.               if such Eligible Director is also the chairperson of the
Compensation Committee, the Nominating and Governance Committee (such
committees, the “Existing Committees”) or any other committee established by the
Board  if the Nominating and Governance Committee recommends and the Board
approves such fee (and meeting fees, as described below) (each, a “New
Committee”) Ten Thousand Dollars ($10,000) per year, payable as set forth below
annually in arrears, and

f.                 At meetings for which minutes are prepared and submitted to
the Secretary of the Company for inclusion in its minute book, (a) One Thousand
Five Hundred Dollars ($1,500) per Board, Audit Committee, Finance Committee and
Existing Committee (and any New Committee) meeting for participation in person
and (b) Seven Hundred Fifty Dollars ($750) per Board, Audit Committee, Finance
Committee and Existing Committee (and any New Committee) meeting for
participation by telephone or other similar means, in


--------------------------------------------------------------------------------




each case, payable as set forth below quarterly in arrears following such
submission.

Any Additional Compensation that an Eligible Director receives under this Policy
shall be paid in cash; provided, that any such Additional Compensation that is
payable for service as a committee chairperson under clause (ii)(d) above shall
be paid in cash unless the Eligible Director elects to receive all or a portion
of such fees in Deferred Stock.  Any cash payable to an Eligible Director
hereunder shall be paid as soon as reasonably practicable after the close of the
applicable period.  All shares of Deferred Stock shall be subject to the terms
and conditions of this Policy and the Plan (including, without limitation,
Article IX thereof) and, in the event of a conflict between any term of this
Policy and the terms of the Plan, the terms of this Policy shall control.  For
purposes of this Policy, “Compensation” shall mean Base Compensation plus any
Additional Compensation paid hereunder.

·                                          Definition of Eligible Director.  For
purposes of this Policy, an “Eligible Director” shall mean a director of the
Company (i) who is neither an officer nor an employee of the Company, (ii) if a
consulting agreement with Clayton Dubilier & Rice, Inc. (“CD&R”) or one of its
affiliates is then in effect, who is not an employee of CD&R, and (iii) in each
case, who is not serving as a director of the Company at the request of his or
her employer.

·                                          Partial Year Service.  In the event
that an Eligible Director’s service to the Board or any committee commences or
terminates after the beginning of a calendar year, such Eligible Director will
only be entitled to receive a pro rata portion of his or her annual compensation
under this Policy, based on the number of days served during the applicable
calendar year.

·                                          Deferral Elections.  An Eligible
Director may elect to defer receipt of (i) a percentage in excess of sixty
percent (60%) up to a maximum of 100% of any Base Compensation payable in
respect of such Eligible Director’s future services and (ii) a percentage in
excess of 1% up to a maximum of 100% of any Additional Compensation for service
as a committee chairperson under clause (ii)(d) above payable in respect of such
Eligible Director’s future services (each, a “Deferral Election”) and, in lieu
thereof, receive additional shares of Deferred Stock that shall be subject to
the terms and conditions of this Policy and the Plan.

·                                          Timing of Deferral Elections.  A
Deferral Election may be made (i) on or before December 31 of any calendar year
in respect of the calendar year following the year in which such election is
made, and (ii) for any Eligible Director who becomes a director after the
beginning of a calendar year, within 30 days following an Eligible Director’s
election as a director with respect to Compensation to be earned in any calendar
quarter within the calendar year in which such Eligible Director becomes a
director and subsequent to the calendar quarter in which such Eligible Director
becomes a director.

2


--------------------------------------------------------------------------------




·                                          Form and Duration of Deferral
Election.  A Deferral Election shall be made by written notice delivered to the
Company.  Such Deferral Election shall continue in effect unless and until the
Eligible Director revokes or modifies such Deferral Election by written notice
delivered to the Company.  Any such revocation or modification of a Deferral
Election shall become effective as of the end of the calendar year in which such
notice is given and only with respect to any compensation to be payable to such
Eligible Director in respect of such Director’s services in subsequent calendar
years; provided that no Deferral Election and no revocation or modification of a
Deferral Election shall be effective if it is delivered within six months of any
prior Deferral Election or revocation or modification of a Deferral Election. 
Shares of Deferred Stock credited to the Eligible Director’s Stock Account (as
defined below) prior to the effective date of any such revocation or
modification of a Deferral Election shall not be affected by such revocation or
modification and shall be distributed only in accordance with the otherwise
applicable terms of this Policy or the Plan.  An Eligible Director who has
revoked a Deferral Election may deliver to the Company a new Deferral Election
to defer Compensation no sooner than in the calendar year following the year in
which such new Deferral Election is delivered.  The Company reserves the right
to change the ability of Eligible Directors to revoke or modify their Deferral
Elections.

·                                          Stock Accounts.  Any shares of
Deferred Stock received by an Eligible Director under the terms of this Policy
(including any Compensation deferred pursuant to a Deferral Election) shall be
credited, in whole or in part, to a memorandum account (the “Stock Account”)
established to record the number of shares of Common Stock (as defined in the
Plan) payable to an Eligible Director under this Policy.  The number of shares
of Deferred Stock credited to an Eligible Director’s Stock Account as of the
close of each calendar quarter or year, as the case may be, shall, as determined
by the Board or the Nominating and Governance Committee, be equal to the
quotient of (x) the amount of Compensation so deferred as of the end of such
quarter or year divided by (y) the Fair Market Value (as such term is defined in
the Plan) of one share of Common Stock as of the end of such quarter or year or
as soon as reasonably practicable thereafter.  When determining the number of
shares of Deferred Stock to be credited to an Eligible Director’s Stock Account,
awards shall be rounded to the nearest whole share, with amounts equal to or
greater than 0.5 rounded up and amounts less than 0.5 rounded down.  Each
Eligible Director shall receive from the Company on an annual basis (or more
frequently as may be determined by the Board or the Nominating and Governance
Committee), an accounting of such Eligible Director’s Stock Account.  An
Eligible Director shall be fully vested in his or her Deferred Stock and Stock
Account at all times.

·                                          Dividends/Distributions; Other
Adjustments.  Whenever a dividend other than a dividend payable in the Company’s
capital stock is declared with respect to the Common Stock, the number of shares
of Deferred Stock in the Eligible Director’s Stock Account shall be increased by
the number of shares of Deferred Stock, as determined on the related dividend
record date, equal to the quotient of (x) the product of (A) the number of
shares of Deferred Stock in the Eligible Director’s Stock Account and (B) the
amount of any cash dividend declared by the Company on a share of Common Stock
(or, in the case of any dividend distributable in property other than the
Company’s capital stock, the per

3


--------------------------------------------------------------------------------




share value of such dividend, as determined by the Company for purposes of
income tax reporting), divided by (y) the Fair Market Value.  In the case of any
dividend declared on the Common Stock which is payable in the Company’s capital
stock, the Eligible Director’s Stock Account shall be increased by the number of
shares of Deferred Stock, as determined on the related dividend payment date,
equal to the product of (i) the number of shares of Deferred Stock previously
credited to the Eligible Director’s Stock Account and (ii) the number of shares
of the Company’s capital stock (including any fraction thereof) distributable as
a dividend on one share of Common Stock.  In the event of any change in the
number or kind of outstanding shares by reason of any recapitalization,
reorganization, merger, consolidation, stock split or any similar change
affecting the shares, other than a stock dividend as provided above, the Board
or the Nominating and Governance Committee shall make an appropriate adjustment
in the number of shares of Deferred Stock credited to the Eligible Director’s
Stock Account.  Fractional Units shall be credited, but shall be rounded to the
nearest whole share, with amounts equal to or greater than 0.5 rounded up and
amounts less than 0.5 rounded down.

·                                          Distribution from Stock Account Upon
Termination of Service as a Director.  Distributions from an Eligible Director’s
Stock Account shall occur on the six-month anniversary of the date on which the
Eligible Director ceases to be a director of the Company.  Distributions from
such Stock Account shall be made in one lump-sum payment in the form of the
greatest number of whole shares of Common Stock having a Fair Market Value at
such time equal to or less than the aggregate value of the Deferred Stock to be
distributed at such time (with any fractional interest payable in cash).  Unless
and until the Company issues a certificate or certificates to an Eligible
Director representing shares of Common Stock in respect of his or her Deferred
Stock, the Deferred Stock (or the Stock Account) may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, and only then in
accordance with applicable law.  Any attempt by a Participant, directly or
indirectly, to offer, transfer, sell, pledge, hypothecate or otherwise dispose
of any Deferred Stock (or his or her Stock Account) or any interest therein or
any rights relating thereto without complying with the provisions of the Policy
or the Plan shall be void and of no effect.

·                                          Termination for Cause. 
Notwithstanding the foregoing, in the event that an Eligible Director’s service
as a director of the Company is terminated for Cause (as such term is defined in
the Plan), all Deferred Stock credited to such Eligible Director shall terminate
and be canceled immediately upon such termination of service.

·                                          Certain Amendments.  Notwithstanding
anything to the contrary contained in the Plan or this Policy, the Board may
amend (such amendment to have the minimum economic effect necessary, as
determined by the Board in its sole discretion) this Policy and the terms of any
outstanding Deferral Election, Deferred Stock or Stock Account in such a manner
as may be necessary or appropriate to avoid having this Policy, or such Deferred
Stock or Stock Account become subject to the penalty provisions of section 409A
of the Code.

 

4


--------------------------------------------------------------------------------